DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the selection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the deep neural network models" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the deep neural network models" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5 and 6 and 10, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the task scheduling algorithm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the computing node" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the determination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the task results" in line 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teerapittayanon et al. "Distributed deep neural networks over the cloud, the edge and end devices." 2017 IEEE 37th international conference on distributed computing systems (ICDCS). IEEE, 2017.
Consider claim 1, Teerapittayanon discloses a hierarchical highly heterogeneous distributed system based deep learning application optimization framework, characterized in that the hierarchical highly heterogeneous distributed system based deep learning application optimization framework (see abstract: “…distributed deep neural networks (DDNNs) over distributed computing hierarchies, consisting of the cloud, the edge (fog) and end devices. While being able to accommodate inference of a deep neural network (DNN) in the cloud, a DDNN also allows fast and localized inference using shallow portions of the neural network at the edge and end devices…”) comprises a running preparation stage and a running stage, the running preparation stage is used for performing deep neural network training (see abstract; “…jointly training these sections, we minimize communication and resource usage for devices and maximize usefulness of extracted features which are utilized in the cloud…”), and the running stage performs task assignment to all kinds of devices in a distributed system (see abstract; “…In implementing a DDNN, we map sections of a DNN onto a distributed computing hierarchy…”; section 1: “…while being able to accommodate inference of a DNN in the cloud, a DDNN allows fast and localized inference using some shallow portions of the DNN at the edge and end devices…”) and uses a data 
However, Teerapittayanon does not explicitly disclose encryption.
Nevertheless, examiner takes Official Notice that it is notoriously well-known in the art of wireless and digital communication to encrypt data (see Wright, Rebecca, and Zhiqiang Yang. "Privacy-preserving bayesian network structure computation on distributed heterogeneous data." Proceedings of the tenth ACM SIGKDD international conference on Knowledge discovery and data mining. 2004.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Teerpittayanon with known encryption techniques in order to reduce research and development cost and follow market trends.
Consider claim 2 as applied to respective claim, Teerapittayanon as modified discloses  in the deep neural network training, deep neural network models having different emphases can be pertinently selected and designed (see fig. 2 and section III, D: “…Inference in DDNN is performed in several stages using multiple preconfigured exit thresholds T (one element T at each exit point) as a measure of confidence in the prediction of the sample…”).
Consider claim 3 as applied to respective claim, Teerapittayanon as modified discloses the selection of the deep neural network models depends on parameters comprising characteristics of each node in the current hierarchical highly heterogeneous distributed system, including computing ability, power consumption limitation, storage limitation, network state, support framework and the like (see section III, D: “…We now provide an example of the inference procedure for a DDNN which has multiple end devices and three exit points (configuration (e) in Figure 2)…”).
Consider claim 4 as applied to respective claim, Teerapittayanon as modified discloses in the deep neural network training, a desired neural network is established on computing nodes having enough computing ability after relevant parameters of the deep neural network are determined (see section III, A: “…DDNN naturally adjusts the network communication and response time of the system on a per sample basis. Samples that can be correctly classified locally are exiting without any communication to the edge or cloud. Samples that require more feature extraction than can be provided locally are sent to the edge, and eventually the cloud if necessary…”).
Consider claim 5 as applied to respective claim, Teerapittayanon as modified discloses each node of the deep neural network models can differ such as in network structure, the number of network layers, whether to comprise a data regularization layer, whether to use a convolutional neural network, whether to use a speed-optimized deep neural network layer and the like (see fig. 2; section III, D: “…We need to set the threshold appropriately to achieve a balance between the communication cost, as defined in Section III-E, latency and accuracy of the system. In this case, we see that setting the threshold to 0.8 results in the best overall accuracy with significantly reduced communication…”).
Consider claim 6 as applied to respective claim, Teerapittayanon as modified discloses the deep natural network training, a training termination condition is mainly referred to a numerical value of a model loss function, an accuracy of a model in a verification data sets, model training time and the like (see section III, C: “…is a function representing the computation of the neural network layers from an entry point to the n-th exit branch and θ represents the network parameters such as weights and biases of those layers…” “…we form a joint optimization problem as minimizing a weighted sum of the loss functions…”).
Consider claim 7 as applied to respective claim, Teerapittayanon as modified discloses the data encryption module uses a plurality of former layers of a neural network used in a high-hierarchy computing node (for example, as compared with a terminal node, a fog node is called as a high-hierarchy computing node) to perform forward transmission of the sensitive data (see fig. 2; multiple exit points throughout the hierarchy including plural layers).
Consider claim 8 as applied to respective claim, Teerapittayanon as modified discloses the running stage, according to a computing node of current task deployment obtained by a task scheduling algorithm based on computing time matching, encrypted data is sent to a designated node for computation (see section III, D: “…We need to set the threshold appropriately to achieve a balance between the communication cost, as defined in Section III-E, latency and accuracy of the system. In this case, we see that setting the threshold to 0.8 results in the best overall accuracy with significantly reduced communication…”; “…we note that the 60.82% of samples which exit locally enjoy lowered latency in response time.…”; section V: “…we show that DDNN scales vertically, by exiting easier input samples locally for low-latency response and offloading difficult samples to the cloud for high overall recognition accuracy, while maintaining a small memory footprint on the end devices and incurring a low communication cos…”).
Consider claim 9 as applied to respective claim, Teerapittayanon as modified discloses the task scheduling algorithm based on computing time matching computes an optimum matching quantity of terminal nodes and fog nodes according to task completion time of the terminal nodes and the fog nodes to assist in scheduling (see section III, D: “…We need to set the threshold appropriately to achieve a balance between the communication cost, as defined in Section III-E, latency and accuracy of the system. In this case, we see that setting the threshold to 0.8 results in the best overall accuracy with significantly reduced communication,…”; section VI “…experimental results suggest that with our DDNN framework, a single DNN properly trained can be mapped onto a distributed computing hierarchy to meet the accuracy, communication and latency requirements of a target application…”).
Consider claim 10 as applied to respective claim, Teerapittayanon as modified discloses at the running stage, different task results returned by the computing node are summarized according to heterogeneous characteristics of a system task, and the determination is mainly based on time consumption produced when the task results are returned, a task type of the computing node, performance of the computing node when the task type is executed and the like (see fig. 2; section III, D: “…We need to set the threshold appropriately to achieve a balance between the communication cost, as defined in Section III-E, latency and accuracy of the system. In this case, we see that setting the threshold to 0.8 results in the best overall accuracy with significantly reduced communication,…”).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 30, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662